Matter of Geist v City of New York (2016 NY Slip Op 07407)





Matter of Geist v City of New York


2016 NY Slip Op 07407


Decided on November 10, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 10, 2016

Tom, J.P., Sweeny, Richter, Manzanet-Daniels, Webber, JJ.


2157 654135/13

[*1]In re James Geist, Petitioner-Appellant,
vCity of New York, et al., Respondents-Respondents.


Glass Krakower LLP, New York (Bryan D. Glass of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Kathy Chang Park of counsel), for respondents.

Judgment, Supreme Court, New York County (Margaret A. Chan, J.), entered March 26, 2015, granting respondents' cross motion to, among other things, dismiss the amended petition seeking to vacate an arbitration award terminating petitioner's employment with respondent New York City Department of Education upon findings of misconduct, and dismissing the proceeding brought pursuant to CPLR article 75, unanimously modified, on the law, to vacate the award insofar as it sustains specifications 10 and 23, and dismiss those specifications, and otherwise affirmed, without costs.
There is no evidence in the record to support specifications 10 and 23, which involve the 2012-2013 school year. However, the award sustaining the specifications involving prior school years is rational and supported by adequate evidence (see Lackow v Department of Educ. [or "Board"] of City of N.Y., 51 AD3d 563, 567-568 [1st Dept 2008]; see also Matter of Davis v New York City Bd./Dept. of Educ., 137 AD3d 716, 717 [1st Dept 2016]). Although the hearing officer addressed the specifications in groupings, his opinion and award indicates that he carefully weighed all of the evidence, as several specifications were dismissed (see Matter of Asch v New York City Bd./Dept. of Educ., 104 AD3d 415, 420-421 [1st Dept 2013]). There is no basis to disturb his credibility determinations (id.).
Based on the evidence showing petitioner's insubordination,
inadequate teaching performance, failure to fulfill professional duties, and denial of many of the allegations against him, the penalty imposed does not shock the conscience, despite his 14-year teaching career (Matter of Webb v City of New York, 140 AD3d 411, 411 [1st Dept 2016]; Matter of Ajeleye v New York City Dept. of Educ., 112 AD3d 425, 425-426 [1st Dept 2013]).
We have considered petitioner's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 10, 2016
CLERK